I dissent.
The order of the civil service board denying petitioner's appeal and sustaining the order of discharge made by the commissioner was final, as I read the charter, and was not subject to annulment by the superior court on the ground that said order was not sufficiently supported by the evidence upon which the board based its said order sustaining the dismissal of petitioner from the position of a patrolman. Conceding, for the instant, that the superior court had jurisdiction to annul the order of the board on the ground of insufficiency of the evidence, the rule is that if there is any evidence of a substantial character from which an inference may fairly be drawn which would support said order of dismissal such order cannot be interfered with by a reviewing body. Certainly it cannot be claimed that the record in this case presents a state of facts so overmastering in petitioner's favor as to absolutely exclude an inference that petitioner's conduct and manner did not amount to insubordination or conduct subversive of the good order and discipline of the department.
The power of the city of Oakland to solve for itself questions affecting its civic welfare is expressly granted by charter, and in determining the scope of this power we are bound by the language of the charter, and we have no right to limit its scope or to go beyond the authority expressly granted. In this respect the charter is supreme. (Sunter v. Fraser, 194 Cal. 337
[228 P. 660].) *Page 227 
Section 81 of the Charter of the City of Oakland provides:
"All persons holding positions in the classified civil service shall be subject to suspension, fine and also to removal from office or employment, by the Commissioner in whose Department they are employed, . . . but subject to the appeal of the aggrieved party to the Civil Service Board as herein provided. (Italics ours.)
"Any chief official, any subordinate officer, and any superintendent or foreman in charge of municipal work may temporarily suspend any subordinate then under his direction for incompetency, neglect of duty or disobedience of orders, but shall within twenty-four hours thereafter report the facts in writing to the Commissioner of his Department or to the Auditor, as the case may be, and furnish a copy of the report to the subordinate suspended, upon his request therefor. The Commissioner (or auditor) shall thereupon, if demanded by the subordinate suspended, hear evidence for and against him, and shall thereupon affirm or revoke such suspension, according as he finds the facts to warrant."
Section 82 provides:
"Any persons suspended, fined or discharged (and any person whose order of suspension above provided for has been revoked) may within five days from the making by a Commissioner (or the Auditor) of the order suspending, fining or discharging him, or affirming or revoking an order of suspension, as the case may be, appeal therefrom to the Civil Service Board, which shall fully hear and determine the matter. The accused shall be entitled to appear personally, and to have counsel and a public hearing. The finding and decision of the Board shall be certified to the official from whose order the appeal is taken, and shallforthwith be enforced and followed by him." (Italics ours.)
From the foregoing sections it seems perfectly clear that the city adopted a complete scheme for the management of its municipal affairs and in so doing took the pains to place the matter of the employment and discharge of its employees beyond the control, supervision, and interference of courts in cases where no breach of contractual obligation is involved. The charter explicitly provides that the chief official of any department may suspend any subordinate under him on any *Page 228 
of the grounds named in section 81 and report his action to the commissioner of his department. Said commissioner, if demanded by the suspended subordinate, shall hear evidence for and against said suspended subordinate and shall revoke or affirm such suspension according as he finds the facts to warrant. Any suspended or discharged subordinate has the right to appeal from an order of affirmance made by the commissioner to the civil service board within five days thereafter, which appeal shall be fully heard and determined by the board. Unless an appeal is taken the commissioner's order is final. It is plain from a reading of sections 81 and 82 that the procedure thereby adopted was intended to be exclusive and conclusive of the controversy. The chief of any department may suspend any subordinate under his direction as above pointed out. The employee or officer suspended may demand of the commissioner of the department to which he is annexed that he hear the evidence in the matter and revoke the suspension if it is found to have been improperly made. If the commissioner finds against the suspended officer the latter may take an appeal to the civil service board within the time fixed by the charter. The deposed officer is entitled to appear by counsel at a public investigation to be held by the civil service board, which body "shall fully hear and determine the matter. . . . The finding and decision of the board shall be certified to the official from whose order the appeal is taken and shall forthwith be enforced and followed by him." (Sec. 82, City Charter.) Thus it will be seen that a progressive procedure which terminates in an appeal to the civil service board has been adopted. The action of the commissioner affirming or revoking a suspension or dismissal made by the chief officer of a department may be finally reviewed by the method provided by the charter which is reviewable only upon an appeal to the Civil Service Commission. Such, unquestionably, is the effect of the charter language of the municipal government. As a matter of fact, the action of the chief officer, which is final unless appealed from at the discretion of the discharged employee, is subject to examination and review by two departments of government. The intent of the charter language, considered with reference to the purpose to be attained, to wit, expedition and efficiency in the management *Page 229 
of municipal affairs without the delay of legal proceedings, is too apparent to admit of serious doubt. Had the Oakland charter contained the clause "the order of said board with respect to such supervision or removal shall be final and conclusive," as did the Los Angeles charter (Boyd v. Pendegast, 57 Cal.App. 504
[207 P. 713]), the intent of the charter would have scarcely been more emphatically expressed than by what appears from the context of the section taken as a whole. The growing tendency of courts is to recognize as final the orders and findings of civil service boards, city councils, boards of supervisors, and other inferior bodies which are charged with the administration of governmental affairs if the intent so to do is fairly inferable from the context of the instrument granting administrative control, even though there be no express mandate to that effect. Nothing was said in Boyd v. Pendegast, supra,
inconsistent with this rule of construction which we think must be inevitably recognized. If the language of the charter is given the meaning which it seems must inevitably be given to it, the Boyd case becomes an authority in support of the finality of the board's order.
No legal distinction exists between the questions raised here and those passed upon in Price v. City of Seattle et al.,39 Wn. 376 [81 P. 847]. The charter provisions of the city of Seattle and the city of Oakland are strikingly similar in important essentials. The plaintiff in the case last above cited was a driver employed in the street department of the city of Seattle in the classified civil service. He was removed by the city superintendent of streets for insubordination and neglect and refusal to perform his duty. The superintendent filed with the Civil Service Commission a statement in writing giving his reasons for the removal, as required by the city charter. Within ten days thereafter the plaintiff demanded an investigation by the Civil Service Commission. Upon the conclusion of the investigation the commission certified its finding and decision to the appointing officer confirming his action in directing the removal. Action was brought against the city and the Civil Service Commission for a mandatory injunction to reinstate the plaintiff in his former office. Plaintiff had judgment in the court below and the cause was reversed on appeal, Honorable *Page 230 
Frank H. Rudkin, then a justice of the supreme court of Washington, writing the opinion. Charter provisions are set out in the opinion which are reproduced at some length, first, to show the similarity of language and purposes of the two charters, and, second, for the reasoning which impelled the conclusion. In construing the legal effect of the Seattle charter provision, which, like the Oakland charter, made no express declaration as to the finality and conclusiveness of the Civil Service Commission's findings, it was there said:
"In the absence of restraints imposed by the Constitution or by statute the power of appointment implies the power of removal, where no definite term is attached to the office or employment by law. (People v. Lathrop, 142 N.Y. 113 [36 N.E. 805]; Easson
v. Seattle, 32 Wn. 405 [73 P. 496].)
"Again, where a statute or municipal charter provides that a municipal officer may be removed for cause, the proceedings for removal are judicial in their nature, and by the weight of authority subject to review in the courts by proper proceedings. Under which class do the provisions in question fall? Section 8, art. 24, of the charter of the city of Seattle, provides as follows: `Unless otherwise provided by law or this charter, each officer, board or department authorized to appoint any deputy, clerk, assistant or employee, shall have the right to remove any person so appointed.' Section 12, art. 16, of the same charter provides as follows: `Every officer or employee in the classified civil service shall hold office until removed or retired. Any officer or employee in such service may be removed by the appointing power only upon the filing with the commission of a statement in writing of the reasons therefor. Any officer or employee so removed may within ten days after his removal demand an investigation. The commission shall forthwith make such investigation and its finding and decision shall be certified to the appointing officer, and if the removal is not sustained thereby, the officer or employee so removed shall at once be reinstated. . . .' Had the charter stopped with the requirement that the appointing power should file with the commission a statement in writing showing the reasons for removal, the charter would in all respects be analogous to section 108, Ballinger's Ann. Codes  St., which provides that, *Page 231 
`whenever the Governor is satisfied that any officer not liable to impeachment has been guilty of misconduct or malfeasance in office or is incompetent, he shall file with the Secretary of State a statement showing his reasons with his order of removal'; and in such cases we are satisfied that the courts are without jurisdiction to inquire into the question of removal, except possibly the legal sufficiency of the reasons assigned. (O'Dowd
v. Boston, 149 Mass. 443 [21 N.E. 949].)
"The fact that another provision of the charter permits the officer or employee to demand an investigation at the hands of the civil service commission, and empowers the commission to reinstate him, does not, in our opinion, change the rule. In adopting the civil service system, for the purpose of securing and retaining in its employ competent servants, we are of opinion that the people of Seattle deemed it wise to impose no restrictions upon the power of removal, except a requirement that the reasons shall be stated in writing, and an investigation allowed by an impartial board of its own creation. In adopting a charter it was competent for the city to adopt the first rule above stated, which admits of a removal at pleasure and without cause, or the second, which only admits of a removal after a hearing and upon cause shown. In our opinion the city adopted a course midway between the two. It doubtless considered the requirement that the reasons for the removal should be stated in writing and made a matter of record a sufficient safeguard against improper removals, and an investigation by the civil service commission a sufficient protection to the discharged employee. Whether such provisions are wise or unwise is not for the consideration of this court. Where the system extends to a large number of employees, the right of every discharged employee to resort to the courts would doubtless impair in a measure the usefulness and efficiency of the system itself. In any event, we do not think that the framers of the charter ever intended that the courts should be resorted to in such cases. When, therefore, the appointing power files with the civil service commission a statement in writing showing good and sufficient reasons for the removal, and after investigation the commission confirmed the action of the appointing power, the removal is complete and any *Page 232 
further appeal must be to public opinion. (Kimball v.Olmstead, 20 Wn. 629 [56 P. 377]; State ex rel. Gill v.Byrne, 31 Wn. 213 [71 P. 746].)"
What this court said in the case of Maxwell v. Civil ServiceCommission, 169 Cal. 336, 339 [146 P. 871], involving the exercise of the powers and duties of the Civil Service Commission, may well be repeated: "Courts should let administrative boards and officers work out their problems with as little judicial interference as possible. They may decide a particular question wrong — but it is their question. Such boards are vested with a high discretion and its abuse must appear very clearly before the court will interfere."
The triers of the dismissed employee were citizens of the municipality which they were serving and specially selected with reference to their knowledge of and experience in municipal administrative affairs with which they were brought into close contact, and there appears to be no greater reason to question the justness or wisdom of their judgment in the matters committed into their hands than there would be reason to doubt the decision of a court in similar matters. From the standpoint of administrative efficiency the weight of the argument preponderates in favor of the exercise of the power of the removal of officials for cause by the methods provided by municipal authority and by the persons charged with such duty. The better authority is that "the power to remove officials for cause, while it is to be exercised in a judicial manner, is administrative, not judicial. It is a part of the power of a municipal corporation which is very useful, in fact almost necessary, for the efficient performance of the corporate duties." The power of removal is not subject to all the rules governing courts in the transaction of business. (Butler v.Scholefield, Supervisor, etc., 54 Cal.App. 217 [201 P. 625], and a long list of cases therein cited.)
The petitioner in this case was removed after a full compliance with the existing regulations affecting the question of removal. In fact, it was upon his application that the appeal was heard and determined. The rule in such cases is strongly stated inBoyd v. Pendegast, supra, wherein it is said: "Whether forcause or without cause, where the removal of an officer is accomplished after full compliance with existing regulations affecting the matter, no ground is *Page 233 
left upon which to found any action against the removing power. In the absence of regulations fixing the procedure on removal from office, the law defining the term may be looked to in deciding the question. Appointments to hold during the pleasure of the appointing power may be terminated at any time and without notice; appointments to continue `during good behavior' or for a fixed term of years, cannot be terminated except for cause, and the authorities are generally to the effect that in the latter cases the office-holder is entitled to notice and an opportunity to be heard."
Certain lines of authorities are cited to sustain the position that the evidence adduced upon the hearing before an inferior board or tribunal having limited jurisdiction may be brought up to the reviewing court upon certiorari for the sole purpose of determining whether or not from the evidence before it the finding of a jurisdictional fact by such inferior board or tribunal is sustainable, and if there be no evidence to sustain such decision it must be annulled. Thrasher v. Board ofMedical Examiners, 44 Cal.App. 26 [185 P. 1006], Stumpf v.Board of Supervisors, 131 Cal. 364 [82 Am. St. Rep. 350,63 P. 663], and Englebretson v. Industrial Acc. Com., 170 Cal. 793
[151 P. 421], are fair representatives of the respective lines of authority relied upon. The first case had to do with an order of the state board of medical examiners revoking the license of the petitioner for unprofessional conduct under the Medical Practice Act. The district court of appeal annulled the order of the medical examiners revoking petitioner's license to practice medicine. Hearsay evidence in the nature of a dying declaration, and without which the charges against petitioner had no support whatever in the evidence, was received by the medical board. Such evidence was held inadmissible upon such hearings upon the authority of Englebretson v. Industrial Acc. Com.,supra. But it must be kept in mind that it is expressly provided by the Workmen's Compensation Act (Stats. 1913, p. 279), section 67, and by the Public Utility Acts (Stats. 1911 (Ex. Sess.), p. 18; Stats. 1915, p. 115), and the "Corporate Securities Act" (Stats. 1917, p. 673), that the decisions rendered by any of the commissions therein created are subject to review. This being so, they cannot be regarded as authority in this case. It is to *Page 234 
be observed that the Medical Practice Act (Stats. 1913, p. 722), does not provide for a review of or for an appeal from the medical examiners' decision revoking a license to practice medicine notwithstanding the fact that the holder thereof was thereby deprived of "a valuable property right in which, under the constitution and laws of the State he was entitled to be protected and secured." (Hewett v. Board of MedicalExaminers, 148 Cal. 590, 592 [113 Am. St. Rep. 315, 7 Ann. Cas. 750, 3 L.R.A. (N.S.) 896, 84 P. 39].) This right cannot be taken away or infringed upon except by the lawful exercise of the police power. Therefore, when it was determined in Thrasher v.Board of Medical Examiners, supra, that the action of the board in depriving petitioner of that right went beyond the limitation of the lawful exercise of the police power the action was properly annulled on certiorari. The Thrasher case is therefore distinguishable from the instant case. The right to occupy an office does not carry with it any of the characteristics of property. A license to practice medicine does. A public office is a mere public agency created by the people for the purpose of the administration of the necessary functions of organized society and the agency may at any time be terminated by the power which created it. As between the office-holder and the sovereign power the right to hold a public office is not violated when the proper governmental authority, acting in pursuance of a power expressly given to it by the fundamental law, has removed such person from the office. (Matter of Carter, 141 Cal. 316 [74 P. 997];Boyd v. Pendegast, supra; French v. The Senate, 146 Cal. 604
[2 Ann. Cas. 756, 69 L.R.A. 556, 80 P. 1031]; Good v.Common Council, 5 Cal.App. 265 [90 P. 44]; 29 Cyc. 1415.)
The determination of the question of the guilt or innocence of the petitioner was arrived at by the civil service board in the exercise of its jurisdiction, and however erroneous it may be it is not void for want of power to render the decision. The trial court reviews the action of the board as if it were a court of appeal instead of a court of review, and concluded that the board ought, under the evidence, to have annulled the order of the commissioner of health and safety. In other words, the effect of the action taken by the trial court is this: The civil service board had jurisdiction *Page 235 
to annul the order made by the commissioner, but that it did not have jurisdiction to refuse to annul said order. This is a concession that the civil service board had the power and jurisdiction to hear and determine the appeal and that it committed error in the exercise of its jurisdiction. No rule of law is better settled than that error committed in the exercise of jurisdiction is not reviewable on certiorari. To justify a review of the evidence which goes to the merits of a controversy it must have some relation to the existence or nonexistence of jurisdictional facts.
Roberts v. Police Court, 185 Cal. 65 [195 P. 1053], seems to be conclusive against petitioner's contention. The commissioner of public health and safety who heard and determined the question of petitioner's removal, and the civil service board, to which an appeal was taken by petitioner, were each invested with jurisdiction to determine the matter submitted to them wrongfully upon the evidence presented as well as correctly. No question of jurisdictional facts is in the instant case. I think neither an excess nor lack of jurisdiction has been or can be pointed out. "On certiorari, as approvingly quoted inMatter of Hughes, 159 Cal. 360 [113 P. 684], `upon every question except the mere question of power, the action of the inferior tribunal is final and conclusive.' In such a case a claim of insufficiency of evidence to show guilt of the offense charged does not go to the jurisdiction." (Roberts v. PoliceCourt, supra.) I am unable to see how the instant case furnishes an exception to the general rule as pointed out in Roberts v.Police Court, supra.
The trial court held that there was absolutely no evidence to sustain either the order of the commissioner dismissing petitioner or to justify the civil service board's order dismissing the appeal. I think it erred in both respects. The petitioner had been a patrolman for a period of nine years and upon his admission was familiar with the rules and regulations of the service. On January 18, 1922, he filed a request for a leave of absence for a period of six months, to run without pay. He gave as his reason for requesting such a long leave that he was not well and was under the care of a physician. The chief stated to him that the charter did not provide for a leave of absence for so long a period and advised him to apply for a leave on account of sickness, *Page 236 
as the charter in case of sickness provided that a patrolman was entitled to a leave of absence for a period of sixty days on full pay and if at the end of that period he was not recovered he was entitled to sixty additional days on half pay. Garvin seemed displeased with the delay that had attended his request for a leave and in the discussion that followed he tendered his resignation as a patrolman, but the chief advised against this action and the acceptance of the resignation was not pressed. He obtained, however, a sick leave on February 24th and was shortly thereafter arrested on a charge of violating the National Prohibition Act. On March 10th, pending the investigation of said charge, he was indefinitely suspended from service by the commissioner of public health and safety. On March 18th the charge of violating said Prohibition Act was dismissed by the United States commissioner. The chief was not informed of this action until about the first of April, on which day he took the matter up with the commissioner of public health and safety. The chief's testimony is that he told the commissioner that in view of the dismissal of the charge by the United States commissioner there was nothing to do but to reinstate Garvin. He testified that a reinstatement had been agreed upon several days before the matter was set for hearing and that it was his intention to inform Garvin upon presenting himself that he had been reinstated. That he sent for Garvin for the purpose of informing him that he had been reinstated and to talk with him about his reinstatement and some other matters. The chief, no doubt, felt that it was his duty to talk with Garvin about his conduct as an officer, not necessarily as an inquisitor, but rather in an advisory way looking to the good of the service. The effect of his testimony is that the action of the United States commissioner had foreclosed inquiry as to the charge of violating the Prohibition Act. There is nothing in the chief's testimony or in his past relations with the petitioner to sustain any imputation whatever that he was actuated by sinister motives or that it was his purpose to attempt to entice or trick Garvin into an admission as to a violation of the prohibition law. The testimony of the chief was given before the civil service board and it was the exclusive province of that body to weigh his testimony, as well as the testimony of every witness who appeared, and give to it such weight and effect *Page 237 
as it might appear to the board to be entitled to receive. In so doing the general rules governing the weight and effect of the evidence and judging the credibility of witnesses were applicable. This duty was upon the civil service board and was not a prerogative belonging to a trial court on certiorari. It is true, as pointed out by the majority opinion, that the commissioner of public health and safety instructed the chief to get hold of Garvin and take the matter of suspension up with him. He said: "I did want him to talk the matter over with Garvin. There were many things that might be not sufficient to convict a man of a certain charge, but I really wanted to have him talk with Mr. Garvin because I was determined to have a clean police department and Mr. Garvin's character was in question and before I really reinstated — or signed the order of reinstatement — I wanted the chief to talk to him. That is the matter — that is the truth of the matter." Continuing, he said that he gave the chief to understand that if Garvin could satisfactorily explain the relationship regarding the charge he would be reinstated. Further, that if the chief had not been satisfied "after talking with Garvin all around" he believed that he would possibly have discharged him. He denied that there was a preconceived plan to oust petitioner. When asked if he considered petitioner's exoneration by the commissioner of the United States government to be final, he replied: "Not necessary at all; not necessarily so. I am not saying it was not. I did feel so, yes, but I am saying not necessarily so. We might have plenty of evidence sufficient, enough to discharge a man but not to convict him of crime." The witness then stated that the only facts that would have been presented to the civil service board in the matter of the suspension was the dismissal of the case by the United States commissioner, inasmuch as the suspension was predicated upon that charge and there was nothing else against the petitioner. He stated that he wanted to satisfy himself that Garvin was a fit officer in the police department. Questioned as to why he did not wish the matter to go to a hearing, he said that it was not necessary as the dismissal of the charge by the United States commissioner disposed of the entire matter and constituted an exoneration.
There are apparent inconsistencies in the testimony of the commissioner and it touches upon some matters not referred *Page 238 
to by the chief. These circumstances alone well illustrate the fallacy of a court of review attempting to revise or reverse findings of fact made by an officer or a tribunal clothed with power to hear and determine questions of fact upon conflicting or inconsistent evidence.
It is conceded that if the civil service board had found in favor of Garvin's appeal the finding could not be disturbed on appeal on the ground of a total failure of evidence to support it. But such was not the finding of the commission.
That the chief, who had been friendly with Garvin, was acting in good faith and intended to and would have informed him of the dismissal of the order of suspension in the conference to follow, there is no room to doubt. But Garvin refused to confer or to have any conversation with the chief except upon his own terms. It is now contended that the chief should have told Garvin in advance the nature of the subjects upon which he wished to speak, and particularly he should have told him that he had been reinstated. The chief got in touch with him over the telephone on Monday, the day prior to the time fixed for the hearing, and made an appointment with him to come to headquarters at 9:30 o'clock the following morning. Garvin absolutely ignored the appointment. After several attempts the chief succeeded, through his stenographer, in getting Garvin on the telephone. The stenographer informed him that the chief wanted him to come to his office and Garvin replied that he would not come. The chief then took up the conversation and told Garvin he wanted to talk with him at the office and Garvin replied that if he wanted to talk with him to "talk to his attorney" and abruptly hung up the phone. After further effort the stenographer again succeeded in getting Garvin on the phone and said to him, "The chief wants to speak to you and don't hang up on him again; give him a chance to talk to you." Garvin said: "All right." The chief took the phone and said: "I told you a few minutes ago that I wanted to see you down to the office and talk with you and I want to know if you are coming in or are you not." Garvin agreed to be at the office at 3 o'clock in the afternoon, at which time he appeared with an attorney. The chief stated to him that he wanted to see him alone. Garvin replied that he wanted his attorney to come in. The chief said, "You are still a *Page 239 
member of the police department until you are discharged, are you not?" and Garvin's reply was, "Yes, but I want my attorney to come in and hear what is being said." The chief then asked him if he was taking orders from him, as chief of police, or from his attorney, and Garvin replied, "I am taking my own orders right now." The chief then asked, "Are you coming in or are you not?" Garvin replied, "I am coming in if my attorney is coming in and if he is not coming in, I am not coming in." This ended the conversation and Garvin and his attorney went away. Two other members of the department were present and heard the conversation. Briefly stated, the conduct as here related furnished the basis of the charge that resulted in Garvin's dismissal. While Garvin was under suspension he had not been dismissed from the service and I have no doubt that while he was not required to perform official duties, such as are described in the decisions relied upon in the majority opinion, he was amenable to the rules and regulations, which bore upon the discipline of the department.
Petitioner attempts to justify his refusal to have any communication with the chief except in the presence of his attorney on the ground that he suspected that his answers to questions asked by the chief would be "distorted" to his prejudice. This constituted a serious impeachment of the chief's integrity. It means that he believed that the chief would not hesitate to corruptly scheme to make a case against him. A lack of confidence on the part of an inferior officer in the integrity of his superior must necessarily affect efficiency. The request made by the chief to talk matters over with Garvin was a reasonable one. The refusal of Garvin to hold any communication with the chief officer except within the hearing of a third party is responsible for his failure to be informed that he had been reinstated. He was an experienced officer and knew his rights, and if the chief had attempted to draw him out on any matters that would have been improper or had a tendency to incriminate him he could and, doubtless would, have told him that he declined to go into that particular subject. That it was proper for the chief to have had an understanding with Garvin and to have discussed any matters, which might affect the efficiency or discipline of the police department, is scarcely a debatable question. For obvious reasons, third *Page 240 
persons are not permitted to attend such conferences. No police department could afford to tolerate such a practice.
The testimony of the chief is that he sent for Garvin to tell him that he had been reinstated. The charge of violating the Prohibition Act was with him a closed issue. He also wanted to talk with him on matters, no doubt, relating to the good of the service. Petitioner by his conduct denied him the privilege of performing that duty. Upon the showing thus made the commissioner of public health and safety held that petitioner's conduct was subversive of good order and the discipline of the department and dismissed him. The civil service board upon a hearing regularly had refused to disturb the order. Whether decided rightly or wrongly the question was one for the board to decide and not for us.
The rules that should be observed by courts when called upon to interfere with the order and business of executive or administrative boards is well stated in Maxwell v. CivilService Board, 169 Cal. 336 [146 P. 869], Pratt v.Rosenthal, 181 Cal. 158 [183 P. 542], and Hackett v.Morse, 45 Cal.App. 788 [188 P. 308]. The object of the civil service system is to serve and promote the public welfare, not to intrench in office persons who for any reason do not fit into the plan or who will not submit to the orders of the executive heads.
If the administrative or executive powers which are reposed in municipalities by charter provisions are to be revised adlibitum by courts, civil service boards charged with the practical administration of such affairs must exercise extreme caution in discharging employees found by them to be incompetent or unfit to serve the public lest it involve itself in troublesome and expensive litigation commenced at the behest of dismissed employees.
I am of the opinion that the order of the lower court annulling the order dismissing petitioner from the service should be reversed.